Lawrence, Judge:
This case involves a collector of customs’ appeal for a reappraisement of certain canned corned beef exported from Paraguay.
*650From the record before the court, upon which this appeal has been submitted for decision, it appears that the parties hereto are in agreement that export value is the proper basis of appraisement of the canned corned beef in issue, there being no higher foreign value, and that $2.7275 per dozen tins, net, packed, represent such value.
I, therefore, find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.G. § 1402(d)), is the proper basis for determining the value of the canned corned beef in controversy and that said value is $2.7275 per dozen tins, net, packed.
Judgment will issue accordingly.